DETAILED ACTION
This communication is a first office action on the merits. Claims 1-6, as originally filed are currently pending and have been considered below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In line 16 of claim 1, the term “consecutively” renders the claim indefinite as it is unclear what is meant by adding this term.

Claim Objections
Claim 1 is objected to because of the following informalities:  In claim 1 line 19, the phrase “distal end side of other” should be replaced by --distal end side of the other--.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Vieira (CA 3 042 799) in view of Perry (US 9,517,805).
Regarding claim 1, Vieria discloses an apparatus comprising:
a clamp main body including

a pair of knob portions (12’, 13’) formed at both end portions of the ring portion in a peripheral direction so as to be bent in an outer diameter direction of the ring portion,
the ring portion being decreased in a diameter in a state where the pair of knob portions are separated from each other and being increased in the diameter when the pair of knob portions are close to each other; and
a holder (20) attached to the clamp main body, wherein
at least one of the knob portions of the clamp main body has a shape bent outward (30 as shown) in the peripheral direction of the ring portion so as to be separated from other knob portion,
the holder includes
a main body portion (21),
a pair of holding walls (32, 35) that protrude from the main body portion and that face each other, the pair of holding walls clamping the pair of knob portions in a close state (Fig. 2 as shown, and
an operation portion (22) that is consecutively connected to the main body portion and that is used for pulling the holder in the outer diameter direction of the ring portion,
an inner surface on a distal end side of one holding wall includes a protrusion (35 is shown to protrude inwards), and
in a state where the pair of knob portions are close to each other, a distal end of one knob portion in the peripheral direction is engaged with the inner surface of the one 
Vieira fails to clearly disclose that the protrusion protrudes more largely inward than an inner surface on a distal end side of the other holding wall.
Perry teaches an apparatus wherein a protrusion (protruding from a tooth on the distal end of 58) protrudes more largely inward than an inner surface on a distal end of another holding wall (Fig. 4 shows wherein the body 46 forms a holding wall that is does not protrude inwardly).
From this teaching of Perry, it would have been obvious to one ordinary skill in the art at the time of the invention to provide a larger protrusion on a distal wall to ease the operation of the device wherein the larger protrusion enhances grip on one knob while allowing easy engagement and disengagement of an opposite knob.

Regarding claim 2, Vieira further discloses wherein in a state where the ring portion is kept in the diameter-increased state, the one knob portion has a gap with the protrusion or an inner surface of the main body portion (Fig. 2 as shown).

Regarding claim 3, Vieira further discloses wherein in a state where the ring portion is kept in the diameter-increased state, the one knob portion has gaps with the protrusion  (Fig. 2 as shown) and an inner surface of the main body portion (Fig. 2 further shows wherein 13’ at its upper bend is separated from the main body portion).




Regarding claim 6, Perry further teaches wherein the distal end of the one knob portion in the peripheral direction is formed to be wider in an axial direction of the ring portion than the other knob portion (Fig. 5 as shown). It would have been obvious to one of ordinary skill in the art at the time of the invention to have a wider knob to ease installation of the holder.

Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LEE whose telephone number is (571)270-5735. The examiner can normally be reached M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.L/Examiner, Art Unit 3677                                                                                                                                                                                                        

/Robert Sandy/            Primary Examiner, Art Unit 3677